Name: Commission Regulation (EU) NoÃ 127/2013 of 13Ã February 2013 amending Annexes I and II to Regulation (EC) NoÃ 1905/2006 of the European Parliament and of the Council establishing a financing instrument for development cooperation
 Type: Regulation
 Subject Matter: economic policy;  Asia and Oceania;  cooperation policy;  executive power and public service
 Date Published: nan

 14.2.2013 EN Official Journal of the European Union L 43/28 COMMISSION REGULATION (EU) No 127/2013 of 13 February 2013 amending Annexes I and II to Regulation (EC) No 1905/2006 of the European Parliament and of the Council establishing a financing instrument for development cooperation THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1905/2006 of the European Parliament and of the Council of 18 December 2006 establishing a financing instrument for development cooperation (1), and in particular Article 1(1) and the third subparagraph of Article 31(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 1905/2006 establishes a list of eligible countries based on the list of aid recipients of the Development Assistance Committee of the Organisation for Economic Cooperation and Development (OECD/DAC), which is to be amended by the Commission pursuant to regular OECD/DAC reviews of its list of aid recipients. (2) For the purpose of defining persons eligible to participate in the award of procurement or grant contracts, Annex II to Regulation (EC) No 1905/2006 establishes the list of aid recipients of the OECD/DAC, which is to be published and updated pursuant to the same reviews. (3) Further to a revision of the list of aid recipients of the OECD/DAC, the Commission should amend Annex I to Regulation (EC) No 1905/2006 and inform the Council and the European Parliament thereof. The Commission should also update and publish Annex II to Regulation (EC) No 1905/2006 and inform the Council and the European Parliament thereof. (4) It is therefore appropriate to delete Oman from the list of countries eligible under Article 1(1) set out in Annex I, and update Annex II to Regulation (EC) No 1905/2006 accordingly. (5) The European Parliament and the Council will be informed accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1905/2006 is amended as follows: 1. Annex I is replaced by Annex I to this Regulation. 2. Annex II is replaced by Annex II to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 378, 27.12.2006, p. 41. ANNEX I COUNTRIES ELIGIBLE UNDER ARTICLE 1(1) Latin America 1. Argentina 2. Bolivia 3. Brazil 4. Chile 5. Colombia 6. Costa Rica 7. Cuba 8. Ecuador 9. El Salvador 10. Guatemala 11. Honduras 12. Mexico 13. Nicaragua 14. Panama 15. Paraguay 16. Peru 17. Uruguay 18. Venezuela Asia 19. Afghanistan 20. Bangladesh 21. Bhutan 22. Cambodia 23. China 24. India 25. Indonesia 26. Democratic Peoples Republic of Korea 27. Laos 28. Malaysia 29. Maldives 30. Mongolia 31. Myanmar 32. Nepal 33. Pakistan 34. Philippines 35. Sri Lanka 36. Thailand 37. Vietnam Central Asia 38. Kazakhstan 39. Kyrgyz Republic 40. Tajikistan 41. Turkmenistan 42. Uzbekistan Middle East 43. Iran 44. Iraq 45. Yemen Southern Africa 46. South Africa ANNEX II OECD/DAC LIST OF ODA RECIPIENTS Effective for reporting on 2011, 2012 and 2013 flows Least Developed Countries Other Low Income Countries (per capita GNI < USD 1 005 in 2010) Lower Middle Income Countries and Territories (per capita GNI USD 1 006 - USD 3 975 in 2010) Upper Middle Income Countries and Territories (per capita GNI USD 3 976 - USD 12 275 in 2007) Afghanistan Kenya Armenia Albania Angola Korea, Democratic Peoples Republic of Belize Algeria Bangladesh Kyrgyz Rep. Bolivia (1) Anguilla Benin South Sudan Cameroon Antigua and Barbuda Bhutan Tajikistan Cape Verde Argentina Burkina Faso Zimbabwe Congo, Rep. Azerbaijan Burundi CÃ ´te dIvoire Belarus Cambodia Egypt Bosnia and Herzegovina Central African Rep. El Salvador Botswana Chad Fiji Brazil Comoros Georgia Chile Congo, Dem. Rep. Ghana China Djibouti Guatemala Colombia Equatorial Guinea Guyana Cook Islands Eritrea Honduras Costa Rica Ethiopia India Cuba Gambia Indonesia Dominica Guinea Iraq Dominican Republic Guinea-Bissau Kosovo (2) Ecuador Haiti Marshall Islands Former Yugoslav Republic of Macedonia Kiribati Micronesia, Federated States Gabon Laos Moldova Grenada Lesotho Mongolia Iran Liberia Morocco Jamaica Madagascar Nicaragua Jordan Malawi Nigeria Kazakhstan Mali Pakistan Lebanon Mauritania Papua New Guinea Libya Mozambique Paraguay Malaysia Myanmar Philippines Maldives Nepal Sri Lanka Mauritius Niger Swaziland Mexico Rwanda Syria Montenegro Samoa (1) Tokelau (1) Montserrat SÃ £o TomÃ © and PrÃ ­ncipe Tonga Namibia Senegal Turkmenistan Nauru Sierra Leone Ukraine Niue Solomon Islands Uzbekistan Palau Somalia Vietnam Panama Sudan West Bank and Gaza Strip Peru Tanzania Serbia Timor-Leste Seychelles Togo South Africa Tuvalu (1) St. Helena Uganda St. Kitts-Nevis Vanuatu St. Lucia Yemen St. Vincent and Grenadines Zambia Suriname Thailand Tunisia Turkey Uruguay Venezuela (1) Wallis and Futuna (1) Territory. (2) This is without prejudice to the status of Kosovo under international law.